Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 are objected to because of the following informalities:
Claim 1, line 5: “in an abnormal condition” should be corrected to “in the abnormal condition”.
Claim 1, line 8: “variation in angle of rotation” should be correct to “variation in an angle of rotation”.
Claim 1, line 13: “variation in angle of rotation” should be corrected to “variation in the angle of rotation”.
Claim 2, line 1: “determining an abnormal condition” should be corrected to “determining the abnormal condition”.
Claim 3, line 1: “determining an abnormal condition” should be corrected to “determining the abnormal condition”.
Claim 3, line 10: “on a differential voltage” should be corrected to “on the differential voltage”.
Claim 4, line 1: “determining an abnormal condition” should be corrected to “determining the abnormal condition”.
Claim 4, line 10: “off electrical power supply” should be corrected to “off an electrical power supply”.
Claim 5, line 1: “determining an abnormal condition” should be corrected to “determining the abnormal condition”.
Claim 5, line 5: “electrical power supply” should be corrected to “the electrical power supply”.
Claim 6, line 1: “determining an abnormal condition” should be corrected to “determining the abnormal condition”.
Claim 7, line 4: “variation in angle of rotation” should be correct to “variation in an angle of rotation”.
Claim 8, line 4: “variation in angle of rotation” should be correct to “variation in an angle of rotation”.
Claim 9, line 4: “variation in angle of rotation” should be correct to “variation in an angle of rotation”.
Claim 9, line 6: “in an abnormal condition” should be corrected to “in the abnormal condition”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 9 recite the limitations " absolute angle of the at least one rotation shaft calculated " and “absolute angle of the at least one rotation shaft indicated by the absolute signal”. It is unclear from the language of the claim if the measured “absolute angle” and the calculated “absolute angle” are different limitations. For the purposes of examination the measured “absolute angle” and the calculated “absolute angle” shall be interpreted as different limitations. This rejection could be overcome by amending the claim language to clarify the different absolute angles recited in the claims. For example, the claims could recite a first absolute angle and a second absolute angle.
Claims 2 and 3 recite the limitations “a high or low signal based on a differential voltage of the received incremental signal” and “a high or low signal based on the differential voltage of the received incremental signal”. It is unclear from the language of the claim if the recited limitations are intended to be two different limitations or the same limitation. For the purposes of examination the recited limitations shall be interpreted as referring to a single limitation. This rejection could be overcome by amending the claim language to clarify if there is only one high or low signal or two separate high or low signals.
Claims 2 and 3 recite the limitations “a signal from the first input and output portion” and “a signal from the second input and output portion”. It is unclear from the language of the claim if the recited signals are intended to be two different limitations or a single limitation. For the purposes of examination the recited signals shall be interpreted as referring to two different limitations. This rejection could be overcome by amending the claim language, such as a first signal and a second signal.
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 

With respect to claim 1 the limitation(s):
to determine whether the detection device is in an abnormal condition based on a signal from the detection device
the abnormal condition determination device being configured to calculate an absolute angle of the at least one rotation shaft based on the amount of variation in angle of rotation of the at least one rotation shaft indicated by the incremental signal from the incremental encoder portion, and 
to determine that the detection device is in the abnormal condition when a difference between the absolute angle of the at least one rotation shaft calculated based on the incremental signal and the absolute angle of the at least one rotation shaft indicated by the absolute signal from the absolute encoder portion is out of an allowable range.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” and “Mathematical Concepts” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation, “calculate an absolute angle of the at least one rotation shaft based on the amount of variation in angle of rotation of the at least one rotation shaft”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “an abnormal condition determination device,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “an abnormal condition determination device” language, “calculate” in the context of this claim encompasses the user manually calculating an absolute angle. Further, the limitation, as drafted, falls within the “Mathematical Concepts” groupings of abstract ideas. This interpretation is supported by the recitation of a mathematical operation acting on one variable to determine another. It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989).
The limitations, “determine whether the detection device is in an abnormal condition based on a signal from the detection device” and “determine that the detection device is in the abnormal condition when a difference between the absolute angle of the at least one rotation shaft calculated based on the incremental signal and the absolute angle of the at least one rotation shaft indicated by the absolute signal from the absolute encoder portion is out of an allowable range”, as drafted, are an act of observation and evaluation that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “an abnormal condition determination device,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “an abnormal condition determination device” language, “determine” in the context of this claim encompasses the user manually determining that an abnormal condition has occurred.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of:
“A system for determining an abnormal condition of a detection device configured to detect rotation of at least one rotation shaft of a movable apparatus” does not integrate the abstract idea into a practical application, because it is recited at such a high-level of generality that it is viewed as generally linking the use of the judicial exception to at least one rotation shaft of a movable apparatus. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
“detection device”, “an incremental encoder portion configured to output an incremental signal indicating an amount of variation in angle of rotation of the at least one rotation shaft”, and “an absolute encoder portion configured to output an absolute signal indicating an absolute angle of the at least one rotation shaft” do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra- solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.
“an abnormal condition determination device” does not integrate the abstract idea into a practical application because the claim limitation is a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.
“the detection device including in a single housing” does not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is merely peripheral to the application of the abstract ideas recited in the claim . Accordingly, this additional element does not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to.

As such Examiner does NOT view that the claims:
-Improve the functioning of a computer, or to any other technology or technical field; 
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or 
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.
 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) data gathering functions. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “at least one rotation shaft of a movable apparatus” is seen as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to the additional elements of “detector device”, “incremental encoder portion”, and “absolute encoder portion” are viewed as insignificant extra- solution activity, such as mere data gathering in a conventional way and, therefore, does not provide an inventive concept. Similarly, with regards to the additional element of “an abnormal condition determination device” is seen as a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Similarly, with regards to the additional element of “a single housing” fails to provide an inventive concept as it is merely peripheral to the application of the abstract ideas recited in the claim. Examiner further notes that such additional elements are viewed to be well- understood, routine, and conventional (WURC) as evidenced by: Kishida et al. (US 20110202308 A1), Suzuki et al. (JP H04235610 A), Malek et al. (US 20050098768 A1), IC-HX (IC-HX. “3-CHANNEL DIFFERENTIAL COLD LINE DRIVER.” Wayback Machine, IC Haus, 12 May 2014, https://web.archive.org/web/*/http://www.ichaus.de:80/upload/pdf/HX_datasheet_B1en.pdf.), and Nagata et al. (JP 2006346797 A).

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “rotation shaft of a movable apparatus”, “detector device”, “incremental encoder portion”, “absolute encoder portion”, “abstract determination device”, and “single housing” can be viewed as a field of use, necessary data gathering, and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

The independent claims 7, 8, and 9 are also rejected under 35 USC 101, because the claim recite limitations substantially similar to the independent claim 1.

Dependent claims 2-3 and 6 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claims 2-3 and 6 recite limitations regarding data gathering steps and insignificant application necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above. 
Claims 2-3 further limit the abstract idea with an abstract idea, such as an “Abstract ideas”, and thus the claims are still  directed to an abstract idea without significantly more. 

Dependent claim 4 is viewed as integrating the abstract idea into a practical application by Apply or use the judicial exception in some other meaningful way beyond generally linking  the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishida et al. (US 20110202308 A1).

Regarding Claim 7. Kishida teaches:
A detection device configured to detect rotation of a rotation shaft, the detection device comprising in a single housing: 
an incremental encoder portion configured to output an incremental signal indicating an amount of variation in angle of rotation of the rotation shaft (See Fig. 2, para[0071] - para[0072], and para[0229]: Incremental pattern.); and 
an absolute encoder portion configured to output an absolute signal indicating an absolute angle of the rotation shaft (See Fig. 2 and para[0071] - para[0072]: Absolute encoder.).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (JP H04235610 A).

Regarding Claim 8. Suzuki teaches:
A device configured to determine an abnormal condition of a detection device configured to detect rotation of a rotation shaft (See Fig. 2, Abstract, para[0002] – para[0003]; para[0006], and para[0013]: an abnormality detector for industrial robot by detecting the abnormality of an absolute position detector means at all times and in real time while the robot is working. Axis of motor.), the device comprising: 
a calculation portion configured to calculate an absolute angle of the rotation shaft based on an amount of variation in angle of rotation of the rotation shaft indicated by an incremental signal from an incremental encoder portion included in the detection device (See Fig. 1, Abstract, para[0018]: the current position of robot body 1 detected by incremental encoder IE1~IE6 by reading the count value of each counter.) (Examiner note: by calculating a current position based on an incremental encoder, Suzuki is calculating an absolute angle.); and 
a determination portion configured to determine that the detection device is in the abnormal condition when a difference between the absolute angle of the rotation shaft calculated by the calculation portion and an absolute angle of the rotation shaft indicated by an absolute signal from an absolute encoder portion included in the detection device is out of an allowable range (See Fig. 1, Abstract, para[0003], para[0006], and para[0026] – para[0028]: In a step 15 the held detection value is compared with the value detected by a relative position detector means like an incremental encoder. Decision value R.).

Regarding Claim 9. 
A method of determining an abnormal condition of a detection device configured to detect rotation of a rotation shaft (See Fig. 2, Abstract, para[0002] – para[0003]; para[0006], and para[0013]: an abnormality detector for industrial robot by detecting the abnormality of an absolute position detector means at all times and in real time while the robot is working. Axis of motor.), the method comprising: 
a calculation step of calculating an absolute angle of the rotation shaft based on an amount of variation in angle of rotation of the rotation shaft indicated by an incremental signal from an incremental encoder portion included in the detection device (See Fig. 1, Abstract, para[0018]: the current position of robot body 1 detected by incremental encoder IE1~IE6 by reading the count value of each counter.) (Examiner note: by calculating a current position based on an incremental encoder, Suzuki is calculating an absolute angle.); and 
a determination step of determining that the detection device is in an abnormal condition when a difference between the absolute angle of the rotation shaft calculated in the calculation step and an absolute angle of the rotation shaft indicated by an absolute signal from an absolute encoder portion included in the detection device is out of an allowable range (See Fig. 1, Abstract, para[0003], para[0006], and para[0026] – para[0028]: In a step 15 the held detection value is compared with the value detected by a relative position detector means like an incremental encoder. Decision value R.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JP H04235610 A) in view of Kishida et al. (US 20110202308 A1).

Regarding Claim 1. Suzuki teaches:
A system for determining an abnormal condition of a detection device configured to detect rotation of at least one rotation shaft of a movable apparatus (See Fig. 2, Abstract, para[0002] – para[0003]; para[0006], and para[0013]: an abnormality detector for industrial robot by detecting the abnormality of an absolute position detector means at all times and in real time while the robot is working. Axis of motor.), the system comprising: 
the detection device (See Fig. 3, Abstract, para[0001] – para[0003]; and para[0006]: Position detecting means.); and
an abnormal condition determination device configured to determine whether the detection device is in an abnormal condition based on a signal from the detection device (See Fig. 2, Abstract, para[0002] – para[0003]; and para[0006]: An abnormality detector. The value detected by an absolute position detector means. The value detected by a relative position detector.), 
an incremental encoder portion configured to output an incremental signal indicating an amount of variation in angle of rotation of the at least one rotation shaft (See Fig. 3, Abstract, para[0003], para[0006], para[0013], and para[0018]: incremental encoder IE1~IE6 attached to the axis of motor M1~M6.) and 
an absolute encoder portion configured to output an absolute signal indicating an absolute angle of the at least one rotation shaft (See Fig. 3, Abstract, para[0003], para[0006], para[0013], and para[0019]: AE1~AE6 is an absolute encoder and it has attached this to the axis of motor M1~M6.), 
the abnormal condition determination device being configured to calculate an absolute angle of the at least one rotation shaft based on the amount of variation in angle of rotation of the at least one rotation shaft indicated by the incremental signal from the incremental encoder portion (See Fig. 1, Abstract, para[0018]: the current position of robot body 1 detected by incremental encoder IE1~IE6 by reading the count value of each counter.) (Examiner note: by calculating a current position based on an incremental encoder, Suzuki is calculating an absolute angle.), and 
to determine that the detection device is in the abnormal condition when a difference between the absolute angle of the at least one rotation shaft calculated based on the incremental signal and the absolute angle of the at least one rotation shaft indicated by the absolute signal from the absolute encoder portion is out of an allowable range (See Fig. 1, Abstract, para[0003], para[0006], and para[0026] – para[0028]: In a step 15 the held detection value is compared with the value detected by a relative position detector means like an incremental encoder. Decision value R.).
	Suzuki is silent as to the language of:
	the detection device including in a single housing.
	Nevertheless Kishida teaches:
	the detection device including in a single housing (See Fig. 2 and para[0072]: The rotating disc 301 has a configuration in which an absolute pattern and an incremental pattern determined by a predetermined M-series code are formed on a disc.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki by the detection device including in a single housing such as that of Kishida. Suzuki and Kishida are analogous to the instant application, because all of the references are directed to the same field of endeavor. Kishida teaches, “The first encoder 3 is a single-rotation absolute encoder which has a function of detecting the positional displacement (angular position) in the rotation of the input shaft of the motor 1 and is capable of detecting the position of a marker rotating with the rotation of the input shaft in terms of the mechanical angle 360.degree” (See para[0071]). One of ordinary skill would have been motivated to modify Suzuki, because including the detection device in a single housing would allow for the detection of position and positional displacement at the same time, as recognized by Kishida.

Regarding Claim 6. Suzuki is silent as to the language of:
The system for determining an abnormal condition of the detection device according to claim 1, 
wherein the absolute encoder portion is configured to detect the absolute angle of the at least one rotation shaft by using a disc configured to rotate with rotation of the at least one rotation shaft, and 
the incremental encoder portion is configured to detect the amount of variation in angle of rotation of the at least one rotation shaft by using the disc which is used by the absolute encoder portion in detection of the absolute angle of the at least one rotation shaft.
Nevertheless Kishida teaches:
wherein the absolute encoder portion is configured to detect the absolute angle of the at least one rotation shaft by using a disc configured to rotate with rotation of the at least one rotation shaft (See Fig. 2 and para[0071] - para[0072]: The rotating disc 301 has a configuration in which an absolute pattern and an incremental pattern determined by a predetermined M-series code are formed on a disc.), and 
the incremental encoder portion is configured to detect the amount of variation in angle of rotation of the at least one rotation shaft by using the disc which is used by the absolute encoder portion in detection of the absolute angle of the at least one rotation shaft (See Fig. 2 and para[0071] - para[0072]: The rotating disc 301 has a configuration in which an absolute pattern and an incremental pattern determined by a predetermined M-series code are formed on a disc.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki wherein the absolute encoder portion is configured to detect the absolute angle of the at least one rotation shaft by using a disc configured to rotate with rotation of the at least one rotation shaft, and the incremental encoder portion is configured to detect the amount of variation in angle of rotation of the at least one rotation shaft by using the disc which is used by the absolute encoder portion in detection of the absolute angle of the at least one rotation shaft such as that of Kishida. Suzuki and Kishida are analogous to the instant application, because all of the references are directed to the same field of endeavor. Kishida teaches, “The first encoder 3 is a single-rotation absolute encoder which has a function of detecting the positional displacement (angular position) in the rotation of the input shaft of the motor 1 and is capable of detecting the position of a marker rotating with the rotation of the input shaft in terms of the mechanical angle 360.degree” (See para[0071]). One of ordinary skill would have been motivated to modify Suzuki, because including the absolute encoder and incremental encoder on the same disc would allow for the detection of position and positional displacement at the same time, as recognized by Kishida.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JP H04235610 A) in view of Kishida et al. (US 20110202308 A1) as applied to claim 1 above, and further in view of Malek et al. (US 20050098768 A1).

Regarding Claim 2. Suzuki is silent as to the language of:
The system for determining an abnormal condition of the detection device according to claim 1, 
wherein the incremental encoder portion is configured to output a differential signal including a pulse as the incremental signal, 
no differential voltage is generated in the incremental signal when an abnormal condition of a signal path between the incremental encoder portion and the abnormal condition determination device occurs, 
the abnormal condition determination device includes a first input and output portion configured to receive the incremental signal from the incremental encoder portion without inverting a polarity and to output a high or low signal based on a differential voltage of the received incremental signal, and 
a second input and output portion configured to receive the incremental signal from the incremental encoder portion with the polarity being inverted and to output a high or low signal based on the differential voltage of the received incremental signal, and 
the abnormal condition determination device is configured to detect the abnormal condition of the signal path based on a signal from the first input and output portion and a signal from the second input and output portion.
Nevertheless Malek teaches:
wherein the incremental encoder portion is configured to output a differential signal including a pulse as the incremental signal (See Fig. 13, para[0042], para[0049], and para[0069]: High-speed motor encoder 110 and load encoder 130 preferably utilize quadrature sensors. two channels of RS-422 compatible A quadrature B encoder inputs.), 
no differential voltage is generated in the incremental signal when an abnormal condition of a signal path between the incremental encoder portion and the abnormal condition determination device occurs (See para[0049], and para[0064]: A revised quadrature differential line receiver circuit can also be installed that will monitor the health of an encoder. The encoder line receivers 216 have alarm flags that indicate open or shorted line conditions, excessive common-mode voltage range, and low signal strength.) (Examiner note: Malek does not positively require that a differential voltage exist when an abnormal condition occurs.), 
the abnormal condition determination device includes a first input and output portion configured to receive the incremental signal from the incremental encoder portion without inverting a polarity and to output a high or low signal based on a differential voltage of the received incremental signal (See Fig. 13, para[0049], para[0069], and para[0074]: Two channels of RS-422 compatible A quadrature B encoder inputs.),
a second input and output portion configured to receive the incremental signal from the incremental encoder portion with the polarity being inverted and to output a high or low signal based on the differential voltage of the received incremental signal (See Fig. 13, para[0049], para[0069], and para[0074]: Two channels of RS-422 compatible A quadrature B encoder inputs.), and 
the abnormal condition determination device is configured to detect the abnormal condition of the signal path based on a signal from the first input and output portion and a signal from the second input and output portion (See Fig. 15, para[0049], and para[0074]: A revised quadrature differential line receiver circuit can also be installed that will monitor the health of an encoder. These devices are specifically designed for quadrature signal reception with special fault detection logic. The output from the quadrature encoder receivers 232, including fault signals, are routed to CPLD 207 for demodulation.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki wherein the incremental encoder portion is configured to output a differential signal including a pulse as the incremental signal, no differential voltage is generated in the incremental signal when an abnormal condition of a signal path between the incremental encoder portion and the abnormal condition determination device occurs, the abnormal condition determination device includes a first input and output portion configured to receive the incremental signal from the incremental encoder portion without inverting a polarity and to output a high or low signal based on a differential voltage of the received incremental signal, and a second input and output portion configured to receive the incremental signal from the incremental encoder portion with the polarity being inverted and to output a high or low signal based on the differential voltage of the received incremental signal, and the abnormal condition determination device is configured to detect the abnormal condition of the signal path based on a signal from the first input and output portion and a signal from the second input and output portion such as that of Malek. Suzuki and Malek are analogous to the instant application, because all of the references are directed to the same field of endeavor. Malek teaches, “It is very important in the operation of single failure proof critical lift hoists that safety mechanisms are in place to prevent a dangerous scenario (e.g. the potential dropping of the critical load) from developing” (See para[0007). One of ordinary skill would have been motivated to modify Suzuki, because detecting an abnormal condition of a signal path would help to increase safety and prevent dangerous scenarios, as recognized by Malek.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JP H04235610 A) in view of Kishida et al. (US 20110202308 A1) as applied to claim 1 above, and further in view of Malek et al. (US 20050098768 A1) and IC-HX (IC-HX. “3-CHANNEL DIFFERENTIAL COLD LINE DRIVER.” Wayback Machine, IC Haus, 12 May 2014, https://web.archive.org/web/*/http://www.ichaus.de:80/upload/pdf/HX_datasheet_B1en.pdf.).

Regarding Claim 3. Suzuki is silent as to the language of:
The system for determining an abnormal condition of the detection device according to claim 1, 
wherein the incremental encoder portion is configured to output a differential signal including a pulse as the incremental signal and to prevent generation of a differential voltage of the incremental signal by setting a state of output of the incremental signal to a high-impedance state when an abnormal condition of a power supply occurs in the incremental encoder portion, 
the abnormal condition determination device includes a first input and output portion configured to receive the incremental signal from the incremental encoder portion without inverting a polarity and to output a high or low signal based on a differential voltage of the received incremental signal, 
and a second input and output portion configured to receive the incremental signal from the incremental encoder portion with the polarity being inverted and to output a high or low signal based on the differential voltage of the received incremental signal, 
and 
the abnormal condition determination device is configured to detect the abnormal condition of the power supply which has occurred in the incremental encoder portion based on a signal from the first input and output portion and a signal from the second input and output portion.
	Nevertheless Malek teaches:
wherein the incremental encoder portion is configured to output a differential signal including a pulse as the incremental signal (See Fig. 13, para[0042], para[0049], and para[0069]: High-speed motor encoder 110 and load encoder 130 preferably utilize quadrature sensors. two channels of RS-422 compatible A quadrature B encoder inputs.), 
the abnormal condition determination device includes a first input and output portion configured to receive the incremental signal from the incremental encoder portion without inverting a polarity and to output a high or low signal based on a differential voltage of the received incremental signal (See Fig. 13, para[0049], para[0069], and para[0074]: Two channels of RS-422 compatible A quadrature B encoder inputs.),
a second input and output portion configured to receive the incremental signal from the incremental encoder portion with the polarity being inverted and to output a high or low signal based on the differential voltage of the received incremental signal (See Fig. 13, para[0049], para[0069], and para[0074]: Two channels of RS-422 compatible A quadrature B encoder inputs.), and 
the abnormal condition determination device is configured to detect the abnormal condition of the signal path based on a signal from the first input and output portion and a signal from the second input and output portion (See Fig. 15, para[0049], and para[0074]: A revised quadrature differential line receiver circuit can also be installed that will monitor the health of an encoder. These devices are specifically designed for quadrature signal reception with special fault detection logic. The output from the quadrature encoder receivers 232, including fault signals, are routed to CPLD 207 for demodulation.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki wherein the incremental encoder portion is configured to output a differential signal including a pulse as the incremental signal, the abnormal condition determination device includes a first input and output portion configured to receive the incremental signal from the incremental encoder portion without inverting a polarity and to output a high or low signal based on a differential voltage of the received incremental signal, and a second input and output portion configured to receive the incremental signal from the incremental encoder portion with the polarity being inverted and to output a high or low signal based on the differential voltage of the received incremental signal, and the abnormal condition determination device is configured to detect the abnormal condition of the signal path based on a signal from the first input and output portion and a signal from the second input and output portion such as that of Malek. Suzuki and Malek are analogous to the instant application, because all of the references are directed to the same field of endeavor. Malek teaches, “It is very important in the operation of single failure proof critical lift hoists that safety mechanisms are in place to prevent a dangerous scenario (e.g. the potential dropping of the critical load) from developing” (See para[0007). One of ordinary skill would have been motivated to modify Suzuki, because detecting an abnormal condition using differential signaling would help to increase safety and prevent dangerous scenarios, as recognized by Malek.
Malek is silent as to the language of:
to prevent generation of a differential voltage of the incremental signal by setting a state of output of the incremental signal to a high-impedance state when an abnormal condition of a power supply occurs in the incremental encoder portion.
Nevertheless IC-HX teaches:
to prevent generation of a differential voltage of the incremental signal by setting a state of output of the incremental signal to a high-impedance state when an abnormal condition of a power supply occurs in the incremental encoder portion (See Page 2: NER switches to high impedance if supply voltage VCC ceases to be applied.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki to prevent generation of a differential voltage of the incremental signal by setting a state of output of the incremental signal to a high-impedance state when an abnormal condition of a power supply occurs in the incremental encoder portion such as that of IC-HX. Suzuki and IC-HX are analogous to the instant application, because all of the references are directed to the same field of endeavor. IC-HX teaches, “The push-pull output stages have a driver power of typically 200 mA from 24 V and are short-circuit proof and current-limited, shutting down with excessive temperature. For bus applications the output stages can be switched to high impedance using input ENA” (See Page 2). One of ordinary skill would have been motivated to modify Suzuki, because setting a state of output to a high impedance state when an abnormal condition occurs would help to protect the circuit from short circuits, as recognized by IC-HX.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JP H04235610 A) in view of Kishida et al. (US 20110202308 A1) as applied to claim 1 above, and further in view of Nagata et al. (JP 2006346797 A).

Regarding Claim 4. Suzuki teaches:
The system for determining an abnormal condition of the detection device according to claim 1, 
wherein the movable apparatus includes a plurality of the rotation shafts and an arm configured to operate with rotation of at least one rotation shaft of the plurality of the rotation shafts (See Fig. 2, Fig. 3, para[0003], and para[0013]: motor M1~M6 for each joint drive of robot body 1.), and 
when the abnormal condition determination device determines that the detection device is in the abnormal condition (See Abstract: detecting the abnormality of an absolute position detector means.).
Suzuki is silent as to the language of:
while the arm operates with the at least one rotation shaft having rotated, the abnormal condition determination device is configured to predict a moving speed of a tip end portion of the arm under a condition that the tip end portion is farthest from a center of the at least one rotated rotation shaft, and 
to cut off electric power supply to a drive apparatus configured to drive the movable apparatus when the predicted moving speed of the tip end portion exceeds a speed limit.
Nevertheless Nagata teaches:
while the arm operates with the at least one rotation shaft having rotated, the abnormal condition determination device is configured to predict a moving speed of a tip end portion of the arm under a condition that the tip end portion is farthest from a center of the at least one rotated rotation shaft (See Fig. 1 and para[0015]: the moving speed of the tool (TCP Center Point) of the robot, that is, the tool attached to the tip of the robot (in the case of an arc welding robot, the tip of the wire of the torch) is calculated.) (Examiner note: the broadest reasonable interpretation of “a center of the at least one rotation shaft” includes the placing the “center” at the rotation shaft closest to the tip end portion. Because, the closest rotation shaft and the tip end portion maintain the same distance during movement of an arm, the tip end portion is always the farthest it can be from a center of at least one rotated rotation shaft.), and 
to cut off electric power supply to a drive apparatus configured to drive the movable apparatus when the predicted moving speed of the tip end portion exceeds a speed limit (See para[0006] – para[0007]: Predetermined safety speed. Emergency stop.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Suzuki while the arm operates with the at least one rotation shaft having rotated, the abnormal condition determination device is configured to predict a moving speed of a tip end portion of the arm under a condition that the tip end portion is farthest from a center of the at least one rotated rotation shaft, and to cut off electric power supply to a drive apparatus configured to drive the movable apparatus when the predicted moving speed of the tip end portion exceeds a speed limit such as that of Nagata. Suzuki and Nagata are analogous to the instant application, because all of the references are directed to the same field of endeavor. Nagata teaches, “improved in safety by monitoring whether a command itself is safe and whether a command is rightly transmitted by a transmission system” (See Abstract). One of ordinary skill would have been motivated to modify Suzuki, because cutting off electric power supply to a drive apparatus when the predicted moving speed of the tip end portion exceeds a speed limit would help to improve safety and insure that commands are properly transmitted, as recognized by Nagata.

Regarding Claim 5. Suzuki teaches:
The system for determining an abnormal condition of the detection device according to claim 4, 
wherein when the abnormal condition determination device determines that the detection device is in the abnormal condition, the abnormal condition determination device is configured to cut off electric power supply to the drive apparatus when two or more rotation shafts rotate (See para[0028]: an abnormal counter, has reached decision value n, and emergency stop processing of a robot is performed.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863               

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863